FILED
                            NOT FOR PUBLICATION                            MAR 03 2014

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


SANFORD D. JONES,                                No. 11-56503

               Plaintiff - Appellant,            D.C. No. 2:07-cv-08194-PA

  v.
                                                 MEMORANDUM*
LEE D. BACA, Sheriff of Los Angeles
County; COUNTY OF LOS ANGELES, a
public entity,

               Defendants - Appellees.


                    Appeal from the United States District Court
                       for the Central District of California
                     Percy Anderson, District Judge, Presiding

                            Submitted February 18, 2014**

Before:        ALARCÓN, O’SCANNLAIN, and FERNANDEZ, Circuit Judges.

       Sanford D. Jones appeals pro se from the district court’s summary judgment

in his 42 U.S.C. § 1983 action alleging constitutional violations during his

detention in the Los Angeles County Jail pursuant to California’s Sexually Violent

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Predator Act (“SVP Act”). We review de novo, Jones v. Blanas, 393 F.3d 918,

926 (9th Cir. 2004), and we affirm.

      The district court properly granted summary judgment because, even

assuming that a constitutional deprivation occurred, Jones failed to raise a genuine

dispute of material fact as to whether any such constitutional deprivation resulted

from an official county custom or policy, whether Baca was personally involved in

any constitutional violation, or whether there was a causal connection between

Baca’s conduct and any such violation. See Monell v. Dep’t of Soc. Servs., 436

U.S. 658, 690-91 (1978) (requirements for municipal liability); Starr v. Baca, 652

F.3d 1202, 1207 (9th Cir. 2011) (requirements for supervisory liability); see also

Sanchez v. Vild, 891 F.2d 240, 242 (9th Cir. 1989) (party opposing summary

judgment must present “significant probative evidence tending to support its claim

that material, triable issues of fact remain” (citation and internal quotation marks

omitted)).

      We reject Jones’s contention that his detention in a jail pursuant to the SVP

Act is unconstitutional. See Jones, 393 F.3d at 932 (declining to hold that

involuntary civil commitment detainees cannot be housed in jail).

      We also reject Jones’s contention that he raised a genuine dispute of material

fact based on the “totality of conditions” of his confinement. Hoptowit v. Ray, 682


                                           2                                    11-56503
F.2d 1237, 1246 (9th Cir. 1982), abrogated on other grounds by Sandin v. Conner,

515 U.S. 472 (1995) (courts generally may not find constitutional violations based

on the totality of conditions of confinement).

      We do not consider matters not specifically and distinctly raised and argued

in the opening brief, or arguments and allegations raised for the first time on

appeal. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009) (per curiam).

      AFFIRMED.




                                           3                                      11-56503